516 Pa. 52 (1987)
531 A.2d 1391
PENNSYLVANIA LIQUOR CONTROL BOARD, Appellant,
v.
Governor Robert P. CASEY, Appellee.
Edward A. CLOONAN, Appellant,
v.
The Honorable Robert P. CASEY, Governor of the Commonwealth of Pennsylvania, Appellee.
Supreme Court of Pennsylvania.
Argued April 7, 1987.
Decided October 15, 1987.
Robert W. Barton, John D. Killian, Harrisburg, for appellant.
Richard D. Spiegelman, Barry M. Hartman, Andrew Cline, Harrisburg, for appellee.
Stuart M. Niemtzow, Philadelphia, Jerome H. Gerber, Harrisburg, Gary P. Hunt, Richard B. Tucker, III, Jeffrey J. Downing, Pittsburgh, for intervenors.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Appeals dismissed as moot. See Act No. 1987-14.